
  Bulgaria 1991 (rev. 2015)
  
  

  

  


Preamble


We, the Members of the Seventh Grand National Assembly, guided by our desire to express the will of the people of Bulgaria, by pledging our loyalty to the universal human values of liberty, peace, humanism, equality, justice and tolerance;


by holding as the highest principle the rights, dignity and security of the individual;


in awareness of our irrevocable duty to guard the national and state integrity of Bulgaria,


hereby proclaim our resolve to create a democratic and social state, governed by the rule of law, by establishing this CONSTITUTION.



Chapter I. Fundamental Principles



Article 1




1. Bulgaria shall be a republic with a parliamentary form of government.




2. The entire power of the State shall derive from the people. The people shall exercise this power directly and through the bodies established by this Constitution.




3. No part of the people, no political party nor any other organization, state institution or individual shall usurp the expression of the popular sovereignty.



Article 2




1. The Republic of Bulgaria shall be an unitary State with local self-government. No autonomous territorial formations shall be allowed to exist therein.




2. The territorial integrity of the Republic of Bulgaria shall be inviolable.



Article 3


Bulgarian shall be the official language of the Republic.



Article 4




1. The Republic of Bulgaria shall be a State governed by the rule of law. It shall be governed by the Constitution and the laws of the country.




2. The Republic of Bulgaria shall guarantee the life, dignity and rights of the individual and shall create conditions conducive to the free development of the individual and of civil society.




3. Republic of Bulgaria shall participate in the building and development of the European Union.



Article 5




1. The Constitution shall be the supreme law, and no other law shall contravene it.




2. The provisions of the Constitution shall apply directly.




3. No one shall be convicted for action or inaction which at the time it was committed, did not constitute a crime.




4. International treaties which have been ratified in accordance with the constitutional procedure, promulgated and having come into force with respect to the Republic of Bulgaria, shall be part of the legislation of the State. They shall have primacy over any conflicting provision of the domestic legislation.




5. All legislative acts shall be promulgated and shall come into force three days after the date of their publication unless otherwise envisaged by the acts themselves.



Article 6




1. All persons are born free and equal in dignity and rights.




2. All citizens* shall be equal before the law. There shall be no privileges or restriction of rights on the grounds of race, national or social origin, ethnic self-identity, sex, religion, education, opinion, political affiliation, personal or social status or property status.


* The term "citizens" refers to all individuals to whom this Constitution applies.



Article 7


The State shall be held liable for any damages caused by unlawful acts or actions on the part of its agencies and officials.



Article 8


The power of the State shall be divided between legislative, executive and judicial branches.



Article 9




1. The armed forces shall guarantee the sovereignty, security and independence of the country and shall defend its territorial integrity.




2. The activity of the armed forces shall be established by law.



Article 10


All elections, and national and local referendums shall be held on the basis of universal, equal and direct suffrage by secret ballot.



Article 11




1. Political activity in the Republic of Bulgaria shall be founded on the principle of political pluralism.




2. No political party or ideology shall be proclaimed or affirmed as a party or ideology of the State.




3. All parties shall facilitate the formation and expression of the citizens' political will. The procedure applying to the formation and dissolution of political parties and the conditions pertaining to their activity shall be established by law.




4. There shall be no political parties on ethnic, racial or religious lines, nor parties which seek the violent seizure of state power.



Article 12




1. Associations of citizens shall serve to meet and safeguard their interests.




2. Associations, including trade unions, shall not pursue any political objectives, nor shall they engage in any political activity which is in the domain of the political parties.



Article 13




1. The practicing of any religion shall be unrestricted.




2. Religious institutions shall be separate from the State.




3. Eastern Orthodox Christianity shall be considered the traditional religion in the Republic of Bulgaria.




4. Religious institutions and communities, and religious beliefs shall not be used to political ends.



Article 14


The family, motherhood and children shall enjoy the protection of the State and society.



Article 15


The Republic of Bulgaria shall ensure the protection and reproduction of the environment, the conservation of living Nature in all its variety, and the sensible utilization of the country's natural and other resources.



Article 16


Labour shall be guaranteed and protected by law.



Article 17




1. The right to property and inheritance shall be guaranteed and protected by law.




2. Property shall be private and public.




3. Private property shall be inviolable.




4. The regime applying to the different units of State and municipal property shall be established by law.




5. Forcible expropriation of property in the name of State or municipal needs shall be effected only by virtue of a law, provided that these needs cannot be otherwise met, and after fair compensation has been ensured in advance.



Article 18




1. The State shall enjoy exclusive ownership rights over the underground resources; beaches and national thoroughfares, as well as over waters, forests and parks of national importance, and the natural and archaeological reserves established by law.




2. The State shall exercise sovereign rights in prospecting, developing, utilizing, protecting and managing the continental shelf and the exclusive off-shore economic zone, and the biological, mineral and energy resources therein.




3. The State shall exercise sovereign rights with respect to radio frequency spectrum and the geostationary orbital positions allocated by international agreements to the Republic of Bulgaria.




4. A state monopoly shall be establishable by law over railway transport, the national postal and telecommunications networks, the use of nuclear energy, the manufacturing of radioactive products, armaments and explosive and powerful toxic substances.




5. The conditions and procedure by which the State shall grant concessions over units of property and licences for the activities enumerated in the preceding two paragraphs shall be established by law.




6. The State shall utilize and manage all the state's assets to the benefit of individual and society.



Article 19




1. The economy of the Republic of Bulgaria shall be based on free economic initiative.




2. The State shall establish and guarantee equal legal conditions for economic activity to all citizens and legal entities by preventing any abuse of a monopoly status and unfair competition, and by protecting the consumer.




3. All investments and economic activity by citizens and legal entities shall enjoy the protection of the law.




4. The law shall establish conditions conducive to the setting up of cooperatives and other forms of association of citizens and legal entities in the pursuit of economic and social prosperity.



Article 20


The State shall establish conditions conducive to the balanced development of the different regions of the country, and shall assist the territorial bodies and activities through its fiscal, credit and investment policies.



Article 21




1. Land, as a chief national asset, shall enjoy particular protection on the part of the State and society.




2. Arable land shall be used for agricultural purposes only. Any change in purposes shall be allowed only in exceptional circumstances, when necessity has been proven, and on terms and by a procedure established by a law.



Article 22




1. Foreigners and foreign legal entities may acquire property over land under the conditions ensuing from Bulgaria's accession to the European Union, or by virtue of an international treaty that has been ratified, promulgated and entered into force for the Republic of Bulgaria, as well as through inheritance by operation of the law.




2. The law ratifying the international treaty referred to in para 1 shall be adopted by a majority of two thirds of all members of the Parliament.




3. The land regime shall be established by law.



Article 23


The State shall establish conditions conducive to the free development of science, education and the arts, and shall assist that development. It shall organize the conservation of all national monuments of history and culture.



Article 24




1. The Republic of Bulgaria shall conduct its foreign policy in accordance with the principles and norms of international law.




2. The foreign policy of the Republic of Bulgaria shall have as its highest objective the national security and independence of the country, the well-being and the fundamental rights and freedoms of the Bulgarian citizens, and the promotion of a just international order.



Chapter II. Fundamental Rights and Duties of Citizens



Article 25




1. A Bulgarian citizen shall be anyone born of at least one parent holding a Bulgarian citizenship, or born on the territory of the Republic of Bulgaria, should he not be entitled to any other citizenship by virtue of origin. Bulgarian citizenship shall further be acquirable through naturalization.




2. A citizen of Bulgarian origin shall acquire Bulgarian citizenship through a facilitated procedure.




3. No one shall be deprived of Bulgarian citizenship acquired by birth.




4. No Bulgarian citizen may be surrendered to another State or to an international tribunal for the purposes of criminal prosecution, unless the opposite is provided for by international treaty that has been ratified, published and entered into force for the Republic of Bulgaria.




5. Any Bulgarian citizen abroad shall be accorded the protection of the Republic of Bulgaria.




6. The conditions and procedure for the acquiring, preservation or loss of Bulgarian citizenship shall be established by law.



Article 26




1. Irrespective of where they are, all citizens of the Republic of Bulgaria shall be vested with all rights and duties proceeding from this Constitution.




2. Foreigners residing in the Republic of Bulgaria shall be vested with all rights and obligations proceeding from this Constitution, except those rights and duties for which Bulgarian citizenship is required by this Constitution or by another law.



Article 27




1. Foreigners residing legally in the country shall not be expelled or extradited to another State against their will, except in accordance with the provisions and the procedures established by law.




2. The Republic of Bulgaria shall grant asylum to foreigners persecuted for their opinions or activity in the defence of internationally recognized rights and freedoms.




3. The conditions and procedure for the granting of asylum shall be established by law.



Article 28


Everyone shall have the right to life. Any attempt upon a human life shall be punished as a most severe crime.



Article 29




1. No one shall be subjected to torture or to cruel, inhuman or degrading treatment, or to forcible assimilation.




2. No one shall be subjected to medical, scientific or other experimentation without his voluntary written consent.



Article 30




1. Everyone shall be entitled to personal freedom and inviolability.




2. No one shall be detained or subjected to inspection, search or any other infringement of his personal inviolability except on the conditions and in a manner established by law.




3. The State authorities shall be free to detain citizens only in the urgent circumstances expressly stipulated by law, and shall immediately advise the judicial authorities accordingly. The judicial authorities shall rule on the legality of a detention within the next 24 hours.




4. Everyone shall be entitled to legal counsel from the moment of detention or from the moment of being charged.




5. Everyone shall be entitled to meet his legal counsel in private. The confidentiality of such communication shall be inviolable.



Article 31




1. Anyone charged with a crime shall be brought before a court within the time established by law.




2. No one shall be forced to plead guilty, and no one shall be convicted solely by virtue of confession.




3. A defendant shall be considered innocent until proven otherwise by a final verdict.




4. The rights of a defendant shall not be restricted beyond what is necessary for the purposes of a fair trial.




5. Prisoners shall be kept in conditions conducive to the exercise of those of their fundamental rights which are not restricted by virtue of their sentence.




6. Prison sentences shall be served only at the facilities established by law.




7. There shall be no limitation to the prosecution and the execution of a sentence for crimes against peace and humanity.



Article 32




1. The privacy of citizens shall be inviolable. Everyone shall be entitled to protection against any unlawful interference in his private or family affairs and against encroachments on his honour, dignity and reputation.




2. No one shall be followed, photographed, filmed, recorded or subjected to any other similar activity without his knowledge or despite his express disapproval, except when such actions are permitted by law.



Article 33




1. The home shall be inviolable. No one shall enter or stay inside a home without its occupant's consent, except in the cases expressly stipulated by law.




2. Entry or stay inside a home without the consent of its occupant or without the judicial authorities' permission shall be allowed only for the purposes of preventing an immediately impending crime or a crime in progress, for the capture of a criminal, or in extreme necessity.



Article 34




1. The freedom and confidentiality of correspondence and all other communications shall be inviolable.




2. Exceptions to this provision shall be allowed only with the permission of the judicial authorities for the purpose of discovering or preventing a grave crime.



Article 35




1. Everyone shall be free to choose a place of residence and shall have the right to freedom of movement in the territory of the country and to leave the country. This right shall be restricted only by virtue of law in the name of national security, public health, and the rights and freedoms of other citizens.




2. Every Bulgarian citizen shall have the right to return to the country.



Article 36




1. The study and use of the Bulgarian language shall be a right and an obligation of every Bulgarian citizen.




2. Citizens whose mother tongue is not Bulgarian shall have the right to study and use their own language alongside the compulsory study of the Bulgarian language.




3. The situations in which only the official language shall be used shall be established by law.



Article 37




1. The freedom of conscience, the freedom of thought and the choice of religion and of religious or atheistic views shall be inviolable. The State shall assist the maintenance of tolerance and respect among the believers from different denominations, and among believers and non-believers.




2. The freedom of conscience and religion shall not be practised to the detriment of national security, public order, public health and morals, or of the rights and freedoms of others.



Article 38


No one shall be persecuted or restricted in his rights because of his views, nor shall be obligated or forced to provide information about his own or another person's views.



Article 39




1. Everyone shall be entitled to express an opinion or to publicize it through words, written or oral, sound or image, or in any other way.




2. This right shall not be used to the detriment of the rights and reputation of others, or for the incitement of a forcible change of the constitutionally established order, the perpetration of a crime, or the incitement of enmity or violence against anyone.



Article 40




1. The press and the other mass information media shall be free and shall not be subjected to censorship.




2. An injunction on or a confiscation of printed matter or another information medium shall be allowed only through an act of the judicial authorities in the case of an encroachment on public decency or incitement of a forcible change of the constitutionally established order, the perpetration of a crime, or the incitement of violence against anyone. An injunction suspension shall lose force if not followed by a confiscation within 24 hours.



Article 41




1. Everyone shall be entitled to seek, obtain and disseminate information. This right shall not be exercised to the detriment of the rights and reputation of others, or to the detriment of national security, public order, public health and morality.




2. Everyone shall be entitled to obtain information from state bodies and agencies on any matter of legitimate interest to them which is not a state or official secret and does not affect the rights of others.



Article 42




1. Every citizen above the age of 18, with the exception of those placed under judicial interdiction or serving a prison sentence, shall be free to elect state and local authorities and vote in referendums.




2. The organization and procedure for the holding of elections and referendums shall be established by law.




3. The elections for Members of the European Parliament and the participation of European Union citizens in the elections for local authorities shall be regulated by law.



Article 43




1. All citizens shall have the right to peaceful and unarmed assembly for meetings and demonstrations.




2. The procedure for the organizing and holding of meetings and demonstrations shall be established by law.




3. No notice to the municipal authorities shall be required for meetings held indoors.



Article 44




1. All citizens shall be free to associate.




2. The organization/s activity shall not be contrary to the country's sovereignty and national integrity, or the unity of the nation, nor shall it incite racial, national, ethnic or religious enmity or an encroachment on the rights and freedoms of citizens; no organization shall establish clandestine or paramilitary structures or shall seek to attain its aims through violence.




3. The law shall establish which organizations shall be subject to registration, the procedure for their termination, and their relationships with the State.



Article 45


All citizens shall have the right to lodge complaints, proposals and petitions with the state authorities.



Article 46




1. Matrimony shall be a free union between a man and a woman. Only a civil marriage shall be legal.




2. Spouses shall have equal rights and obligations in matrimony and the family.




3. The form of a marriage, the conditions and procedure for its conclusion and termination, and all private and material relations between the spouses shall be established by law.



Article 47




1. The raising and upbringing of children until they come of legal age shall be a right and obligation of their parents and shall be assisted by the State.




2. Mothers shall be the object of special protection on the part of the State and shall be guaranteed prenatal and postnatal leave, free obstetric care, alleviated working conditions and other social assistance.




3. Children born out of wedlock shall enjoy equal rights with those born in wedlock.




4. Abandoned children shall enjoy the protection of the State and society.




5. The conditions and procedure for the restriction or suspension of parental rights shall be established by law.



Article 48




1. Citizens shall have the right to work. The State shall take care to provide conditions for the exercising of this right.




2. The State shall create conditions conducive to the exercising of the right to work by the physically or mentally handicapped.




3. Everyone shall be free to choose an occupation and place of work.




4. No one shall be compelled to do forced labour.




5. Workers and employees shall be entitled to healthy and non-hazardous working conditions, to guaranteed minimum pay and remuneration for the actual work performed, and to rest and leave, in accordance with conditions and procedures established by law.



Article 49




1. Workers and employees shall be free to form trade union organizations and alliances in defence of their interests related to work and social security.




2. Employers shall be free to associate in defence of their economic interests.



Article 50


Workers and employees shall have the right to strike in defence of their collective economic and social interests. This right shall be exercised in accordance with conditions and procedures established by law.



Article 51




1. Citizens shall have the right to social security and social assistance.




2. The State shall provide social security for the temporarily unemployed in accordance with conditions and procedures established by law.




3. The aged without relatives and unable to support themselves, as well as invalids and the socially weak shall receive special protection from the State and society.



Article 52




1. Citizens shall have the right to medical insurance guaranteeing them affordable medical care, and to free medical care in accordance with conditions and procedures established by law.




2. Medical care shall be financed from the state budget, by employers, through private and collective health-insurance schemes, and from other sources in accordance with conditions and procedures established by law.




3. The State shall protect the health of all citizens and shall promote the development of sports and tourism.




4. No one shall be subjected to forcible medical treatment or sanitary measures except in circumstances established by law.




5. The State shall exercise control over all medical facilities and over the production and trade in pharmaceuticals, biologically active substances and medical equipment.



Article 53




1. Everyone shall have the right to education.




2. School attendance up to the age of 16 shall be compulsory.




3. Primary and secondary education in state and municipal schools shall be free. In circumstances established by law, the higher educational establishments shall provide education free of charge.




4. Higher educational establishments shall enjoy academic autonomy.




5. Citizens and organizations shall be free to found schools in accordance with conditions and procedures established by law. The education they provide shall fit the requirements of the State.




6. The State shall promote education by opening and financing schools, by supporting capable school and university students, and by providing opportunities for occupational training and retraining. It shall exercise control over all kinds and levels of schooling.



Article 54




1. Everyone shall have the right to avail himself of the national and universal human cultural values and to develop his own culture in accordance with his ethnic self identification, which shall be recognized and guaranteed by the law.




2. Artistic, scientific and technological creativity shall be recognized and guaranteed by the law.




3. The State shall protect all inventors' rights, copyrights and related rights.



Article 55


Everyone shall have the right to a healthy and favorable environment corresponding to established standards and norms. They shall protect the environment.



Article 56


Everyone shall have the right to legal defence whenever his rights or legitimate interests are violated or endangered. He shall have the right to be accompanied by legal counsel when appearing before an agency of the State.



Article 57




1. The fundamental civil rights shall be irrevocable.




2. Rights shall not be abused, nor shall they be exercised to the detriment of the rights or the legitimate interests of others.




3. Following a proclamation of war, martial law or a state of emergency the exercise of individual civil rights may be temporarily curtailed by law, except for the rights established by Article 28, Article 29, Article 31 paras 1, 2 and 3, Article 32 para 1, and Article 37.



Article 58




1. All citizens shall observe and implement the Constitution and the laws. They shall respect the rights and the legitimate interests of others.




2. Obligations established by the Constitution and the law shall not be defaulted upon on grounds of religious or other convictions.



Article 59




1. To defend the country shall be a duty and a matter of honour of every Bulgarian citizen. High treason and betrayal of the country shall be treated as crimes of utmost gravity and shall be punished with all the severity of the law.




2. The training of the citizens to defend the country shall be established by law.



Article 60




1. Citizens shall pay taxes and duties established by law proportionately to their income and property.




2. Any tax concession or surtax shall be established by law.



Article 61


Citizens shall assist the State and society in the case of a natural or other disaster, on conditions and in a manner established by law.



Chapter III. National Assembly



Article 62




1. The National Assembly shall be vested with the legislative authority and shall exercise parliamentary control.




2. The National Assembly shall have an independent budget.



Article 63


The National Assembly shall consist of 240 members.



Article 64




1. The National Assembly shall be elected for a term of four years.




2. In case of war, armed hostilities or another state of emergency occurring during or after the expiry of the National Assembly's term, its mandate shall be extended until the expiry of the circumstances.




3. Elections for a new National Assembly shall be held within two months from the expiry of the mandate of the preceding one.



Article 65




1. Eligible for election to the National Assembly shall be any Bulgarian citizen who does not hold another citizenship, is above the age of 21, is not under a judicial interdiction, and is not serving a prison sentence.




2. A candidate for a National Assembly seat who is in civil service shall suspend its performance upon the registration of his candidacy.



Article 66


The legitimacy of an election may be contested before the Constitutional Court by a procedure established by law.



Article 67




1. Members of the National Assembly shall represent not only their constituencies but the entire nation. No Member shall be held to a mandatory mandate.




2. Members of the National Assembly shall act on the basis of the Constitution and the laws and in accordance with their conscience and convictions.



Article 68




1. A Member of the National Assembly shall not occupy another state post, nor shall engage in any other activity which the law defines as incompatible with the status of a Member of the National Assembly.




2. A Member of the National Assembly elected as a minister shall cease to serve as a Member during his term of office as a minister. During that period, he shall be substituted in the National Assembly in a manner established by law.



Article 69


Members of the National Assembly shall not be held criminally liable for their opinions or votes in the National Assembly.



Article 70




1. A Member of the National Assembly shall be immune from detention or criminal prosecution except for the perpetration of an criminal offence, and in such case the permission of the National Assembly or, in between its session, of the Chairperson of the National Assembly, shall be required. No permission shall be required when a Member is detained in flagrante delicto; the National Assembly or, in between its session, the Chairperson of the National Assembly, shall be notified forthwith.




2. No permission for initiating criminal prosecution shall be required, where the Member of the National Assembly has given his consent thereto in writing.



Article 71


The National Assembly shall establish the emoluments of its Members.



Article 72




1. A Member's prerogatives shall expire before the expiry of his term of office upon any of the following occurrences:







1.
Resignation presented before the National Assembly;






2.
Entry into force of a final sentence imposing imprisonment for an intentional criminal offence, or if the enforcement of the imprisonment sentence has not been suspended;






3.
Establishment of ineligibility or incompatibility;






4.
Death.






2. Cases referred to in items 1 and 2 shall require a resolution of the National Assembly; cases referred to in item 3 shall require a ruling by the Constitutional Court.



Article 73


The National Assembly shall be organized and shall act in accordance with the Constitution and its own internal rules.



Article 74


The National Assembly shall be a permanently acting body. It shall be free to determine its recesses.



Article 75


A newly elected National Assembly shall be convened for a first session by the President of the Republic within a month following its election. Should the President fail to do so, it shall be convened by one-fifth of the Members of the National Assembly.



Article 76




1. The first session of the National Assembly shall be opened by the senior present Member.




2. At the first session the Members shall swear the following oath:


"I swear in the name of the Republic of Bulgaria to observe the Constitution and the laws of the country and in all my actions to be guided by the interests of the people. I have sworn."




3. The National Assembly shall elect at the same session its Chairperson and Deputy Chairpersons.



Article 77




1. The Chairperson of the National Assembly shall:







1.
Represent the National Assembly;






2.
Propose the agenda for each session;






3.
Open, chair and close the sessions of the National Assembly and maintain orderly proceedings;






4.
Attest by his signature the contents of the acts passed by the National Assembly;






5.
Promulgate all resolutions, declarations and addresses passed by the National Assembly;






6.
Organize the National Assembly's international contacts.






2. The Deputy Chairpersons of the National Assembly shall assist the Chairperson and carry out any activities devolved by him.



Article 78


The National Assembly shall be convened for its sessions by its Chairperson:







1.
On his own initiative;






2.
At the request of one-fifth of its members;






3.
At the request of the President;






4.
At the request of the Council of Ministers.





Article 79




1. The National Assembly shall elect standing and ad hoc committees from among its Members.




2. The standing committees shall aid the work of the National Assembly and shall exercise parliamentary control on its behalf.




3. Ad hoc committees shall be elected to conduct inquiries and investigations.



Article 80


Any official or citizen subpoenaed by a parliamentary committee shall be obligated to testify and present any required documents.



Article 81




1. The National Assembly shall open its sessions and pass resolutions when more than half of its Members are present.




2. The National Assembly shall pass laws and other acts by a majority of more than one-half of the present Members, except when a qualified majority is required by the Constitution.




3. Voting shall be personal and open, except when the Constitution requires or the National Assembly resolves on a secret ballot.



Article 82


Sessions of the National Assembly shall be public. The National Assembly may by exception resolve to hold some sessions behind closed doors.



Article 83




1. Ministers shall be free to attend the sessions of the National Assembly and the parliamentary committees. They shall be given priority in addressing the Members.




2. The National Assembly and the parliamentary committees shall be free to order ministers to attend their sessions and respond to questions.



Article 84


The National Assembly shall:







1.
Pass, amend, supplement, and repeal the laws;






2.
Pass the state budget and the budget report;






3.
Establish the taxes and determine the size of the state taxes;






4.
Schedule the elections for a President of the Republic;






5.
Pass resolution on the holding of a national referendum;






6.
Elect and remove the Prime Minister and, on his motion, the members of the Council of Ministers; effect changes in the government on a motion from the Prime Minister;






7.
Create, transform and close down ministries on a motion from the Prime Minister;






8.
Elect and remove the Governor of the Bulgarian National Bank and the heads of other institutions established by law;






9.
Approve state-loan agreements;






10.
Resolve on the declaration of war and conclusion of peace;






11.
Approve any deployment and use of Bulgarian armed forces outside the country's borders, and the deployment of foreign troops on the territory of the country or their crossing of that territory;






12.
On a motion from the President or the Council of Ministers, introduce martial law or a state of emergency on all or part of the country's territory;






13.
Grant amnesty;






14.
Institute orders and medals;






15.
Establish the official holidays;






16.
Hear and adopt the annual reports of the Supreme Court of Cassation, of the Supreme Administrative Court and of the Prosecutor General, as submitted by the Supreme Judicial Council, on the application of the law and on the operation of the courts, the prosecuting magistracy and the investigating authorities. The National Assembly may also hear and adopt other reports by the Prosecutor General on the operation of the prosecuting magistracy on the application of the law, counteraction of crime and implementation of penal policy;






17.
Hold a hearing and pass reports on the activity of bodies, wholly or partially appointed by the National Assembly, where this is provided by law.





Article 85




1. The National Assembly shall ratify or denounce by law all international treaties which:







1.
Are of a political or military nature;






2.
Concern the Republic of Bulgaria's participation in international organizations;






3.
Envisage corrections to the borders of the Republic of Bulgaria;






4.
Contain obligations for the treasury;






5.
Envisage the State's participation in international arbitration or legal proceedings;






6.
Concern fundamental human rights;






7.
Affect the action of the law or require new legislation in order to be enforced;






8.
Expressly require ratification;






9.
Confer to the European Union powers ensuing from this Constitution.






2. The law ratifying the international treaty referred to in para 1, item 9 shall be adopted by a majority of two-thirds of all members of the Parliament.




3. Treaties ratified by the National Assembly may be amended or denounced only by their built in procedure or in accordance with the universally acknowledged norms of international law.




4. The conclusion of an international treaty requiring an amendment to the Constitution shall be preceded by the passage of such an amendment.



Article 86




1. The National Assembly shall pass laws, resolutions, declarations and addresses.




2. The laws and resolutions passed by the National Assembly shall be binding on all state bodies, all organizations and all citizens.



Article 87




1. Any Member of the National Assembly or the Council of Ministers shall have the right to introduce a bill.




2. The State Budget Bill shall be drawn up and presented by the Council of Ministers.



Article 88




1. Bills shall be read and voted upon twice, during different sessions. By way of exception, the National Assembly may resolve to hold both ballots during a single session.




2. All other acts of the National Assembly shall require a single ballot.




3. Each passed act shall be promulgated in State Gazette within 15 days of being passed.



Article 89




1. A motion of no confidence in the Council of Ministers shall require seconding by at least one-fifth of the Members of the National Assembly. To be passed, the motion shall require a majority of more than half of the votes of all National Assembly Members.




2. Should the National Assembly vote no confidence in the Prime Minister or the Council of Ministers, the Prime Minister shall hand in his government's resignation.




3. Should the National Assembly reject a vote of no confidence in the Council of Ministers, the next motion for a vote of no confidence on the same grounds shall not be made within six months.



Article 90




1. Members of the National Assembly shall have the right to address questions and interpellations to the Council of Ministers and to individual ministers, who shall be obligated to respond.




2. A motion by one-fifth of the Members of the National Assembly shall be required to turn an interpellation into a debate on which a resolution shall be passed.



Article 91




1. The National Assembly shall establish a National Audit Office to supervise the implementation of the budget.




2. The organization, authority and procedures by which the National Audit Office shall act shall be established by law.



Article 91a




1. The National Assembly shall elect an Ombudsman, who shall defend the rights and freedoms of the citizens.




2. The powers and activities of the Ombudsman shall be regulated by a law.



Chapter IV. President of the Republic



Article 92




1. The President shall be the head of State. He shall embody the unity of the nation and shall represent the State in its international relations.




2. The President shall be assisted in his actions by a Vice President.



Article 93




1. The President shall be elected directly by the voters for a period of five years by a procedure established by law.




2. Eligible for President shall be any natural-born Bulgarian citizen over 40 years of age and qualified to be elected to the National Assembly, who has resided in the country for the five years preceding the election.




3. To be elected, a candidate shall require more than one half of the valid ballots, provided that more than half of all eligible voters have cast their ballots in the election.




4. Should none of the candidates for President be elected, a second round vote shall be held within seven days between the two top candidates. The winner shall be the candidate who wins the majority of the vote.




5. A presidential election shall be held not earlier than three months and not later than two months before the expiry of the term of office of the incumbent President.




6. The Constitutional Court shall rule upon any challenge to the legality of a presidential election no later than one month after the election.



Article 94


The Vice President shall be elected at the same time and on the same ticket as the President, on the same conditions and by the same procedure.



Article 95




1. The President and the Vice President shall be eligible for only one re-election to the same office.




2. The President and the Vice President shall not serve as Members of the National Assembly or engage in any other state, public or economic activity, nor shall they participate in the leadership of any political party.



Article 96


The President and the Vice President shall swear before the National Assembly the oath established by Article 76 para 2.



Article 97




1. The President's or Vice President's authority shall expire before the expiry of his term of office upon any of the following occurrences:







1.
Resignation submitted before the Constitutional Court;






2.
Permanent de facto inability to perform his duties caused by grave illness;






3.
Pursuant to Article 103.






4.
Death;






2. In the cases referred to in items 1 and 2, the prerogatives of the President or Vice President shall be suspended upon the Constitutional Court's establishing the existence of the respective circumstances;




3. In the cases referred to in para 1, the Vice President shall assume the duties of the President until the expiry of the term of office.




4. Should the Vice President be incapable of assuming the President's duties, the President's prerogatives shall be assumed by the Chairperson of the National Assembly until the election of a new President and Vice President. Elections for President and Vice President shall then be held within two months.



Article 98


The President of the Republic shall:







1.
Schedule the elections for a National Assembly and for the bodies of local self-government and shall set the date for national referendums pursuant to a resolution of the National Assembly;






2.
Address the nation and the National Assembly;






3.
Conclude international treaties in the circumstances established by the law;






4.
Promulgate the laws;






5.
On a motion from the Council of Ministers, determine the borders of the administrative territorial units and their centers;






6.
On a motion from the Council of Ministers, appoint and remove the heads of the Republic of Bulgaria's diplomatic and permanent missions at international organizations, and receive the credentials and the letters of recall of the foreign diplomatic representatives to this country;






7.
Appoint and remove from office other state officials, established by law;






8.
Award orders and medals;






9.
Grant, restore, relieve from and withdraw Bulgarian citizenship;






10.
Grant asylum;






11.
Exercise the right to pardon.






12.
Cancel uncollectible debts to the State;






13.
Name landmarks and communities of national importance;






14.
Inform the National Assembly on basic problems within his prerogatives.





Article 99




1. Following consultations with the parliamentary groups, the President shall appoint the Prime Minister-designate nominated by the party holding the highest number of seats in the National Assembly to form a government.




2. Should the Prime Minister-designate fail to form a government within seven days, the President shall entrust this task to a Prime Minister-designate nominated by the second largest parliamentary group.




3. Should the new Prime Minister-designate also fail to form a government within the period established by the preceding paragraph, the President shall entrust the task to a Prime Minister-designate nominated by one of the minor parliamentary groups.




4. Should the consultations prove successful, the President shall ask the National Assembly to elect the Prime Minister designate.




5. Should no agreement on the formation of a government be reached, the President shall appoint a caretaker government, dissolve the National Assembly and schedule new elections within the period established by Article 64 para 3. The President's act on the dissolution of the National Assembly shall also establish the date of the new general elections.




6. The procedure for forming a government established by the preceding paragraphs shall further apply in the cases referred to in Article 111 para 1.




7. In the cases referred to in paras 5 and 6, the President shall not dissolve the National Assembly during the last three months of his term of office. Should Parliament fail to form a government within the established period, the President shall appoint a caretaker government.



Article 100




1. The President shall be the Supreme Commander in Chief of the Armed Forces of the Republic of Bulgaria.




2. The President shall appoint and remove the higher command of the Armed Forces and shall bestow all higher military ranks on a motion from the Council of Ministers.




3. The President shall preside over the Consultative National Security Council, the status of which shall be established by law.




4. The President shall proclaim general or partial mobilization on a motion from the Council of Ministers in accordance with the law.




5. The President shall proclaim a state of war in the case of an armed attack against Bulgaria or whenever urgent actions are required by virtue of an international commitment, or shall proclaim martial law or any other state of emergency whenever the National Assembly is not in session and cannot be convened. The National Assembly shall then be convened forthwith to endorse the decision.



Article 101




1. Within the term established by Article 88 para 3, the President shall be free to return a bill together with his motives to the National Assembly for further debate, which shall not be refused.




2. The new passage of such a bill shall require a majority of more than half of all Members of the National Assembly.




3. Following a new passage of the bill by the National Assembly, the President shall promulgate it within seven days following its receipt.



Article 102




1. Within the prerogatives vested in him, the President shall issue decrees, addresses and messages.




2. The President's decrees shall be countersigned by the Prime Minister or the minister concerned.




3. No countersigning shall be required for decrees pertaining to:







1.
The appointment of a caretaker government;






2.
The appointment of a Prime Minister-designate;






3.
Dissolution of the National Assembly;






4.
Return of a bill to the National Assembly for further debate;






5.
The organization and manner of action of the offices of the Presidency and the appointment of their staff;






6.
The scheduling of an election or referendum;






7.
The promulgation of law.





Article 103




1. The President and Vice President shall not be held liable for actions committed in the performance of their duties, except for high treason, or a violation of the Constitution.




2. An impeachment shall require a motion from no fewer than one quarter of all Members of the National Assembly and shall stand if supported by more than two-thirds of the Members.




3. An impeachment against the President or Vice President shall be tried by the Constitutional Court within a month following the lodging of the impeachment. Should the Constitutional Court convict the President or Vice President of high treason, or of a violation of the Constitution, the President's or Vice President's prerogatives shall be suspended.




4. No one shall place the President or the Vice President under detention, nor shall initiate criminal prosecution against them.



Article 104


The President shall be free to devolve to the Vice President the prerogatives established by Article 98 items 7, 9, 10 and 11.



Chapter V. Council of Ministers



Article 105




1. The Council of Ministers shall direct and conduct State's domestic and foreign policy in accordance with the Constitution and the laws.




2. The Council of Ministers shall ensure the public order and national security and shall exercise overall guidance over the state administration and the Armed Forces.




3. The Council of Ministers shall inform the National Assembly on issues concerning the obligations of the Republic of Bulgaria resulting from its membership in the European Union.




4. When participating in the drafting and adoption of European Union instruments, the Council of Ministers shall inform the National Assembly in advance, and shall give detailed account for its actions.



Article 106


The Council of Ministers shall manage the implementation of the state budget; organize the management of the state's assets; conclude, confirm or denounce international treaties when authorized to do so by law.



Article 107


The Council of Ministers shall rescind any illegitimate or improper act issued by a minister.



Article 108




1. The Council of Ministers shall consist of a Prime Minister, Deputy Prime Ministers and ministers.




2. The Prime Minister shall head, coordinate and bear responsibility for the overall policy of the government. He shall appoint and remove the deputy ministers.




3. Each member of the Council of Ministers shall head a ministry, except when the National Assembly resolves otherwise. Each minister shall account for his own activity.



Article 109


The members of the Council of Ministers shall swear before the National Assembly an oath envisaged in Article 76 para 2.



Article 110


Eligible for election to the Council of Ministers shall be any Bulgarian citizen qualified to be elected to the National Assembly.



Article 111




1. The authority of the Council of Ministers shall expire upon any of the following occurrences:







1.
A vote of no confidence in the Council of Ministers or the Prime Minister;






2.
The resignation of the Council of Ministers or the Prime Minister;






3.
Death of the Prime Minister.






2. The Council of Ministers shall hand in its resignation before the newly elected National Assembly.




3. Should any of the above occur, the Council of Ministers shall continue to act until the election of a new Council of Ministers.



Article 112




1. The Council of Ministers shall be free to ask the National Assembly's vote of confidence in its overall policy, its programme declaration, or on a specific issue. A resolution shall require a majority of more than half of the votes of the National Assembly Members present.




2. Should the Council of Ministers fail to receive the requested vote of confidence, the Prime Minister shall hand in the government's resignation.



Article 113




1. A member of the Council of Ministers shall not hold a post or engage in any activity incompatible with the status of a Member of the National Assembly.




2. The National Assembly shall be free to determine any other post or activity which a member of the Council of Ministers shall not hold or engage in.



Article 114


Pursuant to and in implementation of the laws, the Council of Ministers shall adopt decrees, ordinances and resolutions. The Council of Ministers shall drafts rules and regulations by decree.



Article 115


The ministers shall issue rules, regulations, instructions and orders.



Article 116




1. State employees shall be the executors of the nation's will and interests. In the performance of their duty they shall be guided solely by the law and shall be politically neutral.




2. The conditions for the appointment and removal of state employees and the conditions on which they shall be free to belong to political parties and trade unions, as well as to exercise their right to strike shall be established by law.



Chapter VI. The Judiciary



Article 117




1. The judiciary shall protect the rights and legitimate interests of all citizens, legal entities and the State.




2. The judiciary shall be independent. In the performance of their functions, all judges, court assessors, prosecutors and investigating magistrates shall be subservient only to the law.




3. The judiciary shall have an independent budget.



Article 118


All judicial power shall be exercised in the name of the people.



Article 119




1. Justice shall be administered by the Supreme Court of Cassation, the Supreme Administrative Court, courts of appeal, regional courts, courts-martial and district courts.




2. Specialized courts may be set up by virtue of law.




3. There shall be no extraordinary courts.



Article 120




1. The courts shall supervise the legality of the acts and actions of the administrative bodies.




2. Citizens and legal entities shall be free to challenge any administrative act which affects them, except those listed expressly by the laws.



Article 121




1. The courts shall ensure equality and equal opportunities for all the parties in the judicial trail to present their case.




2. Judicial proceedings shall ensure the establishment of truth.




3. All courts shall conduct their hearings in public, unless provided otherwise by law.




4. All court rulings shall be motivated.



Article 122




1. Citizens and legal entities shall have the right to legal counsel at all stages of a trial.




2. The procedure by which the right to legal counsel shall be practiced shall be established by law.



Article 123


Court assessors shall participate in the trial process in certain cases established by law.



Article 124


The Supreme Court of Cassation shall exercise supreme judicial oversight as to the precise and equal application of the law by all courts.



Article 125




1. The Supreme Administrative Court shall exercise supreme judicial oversight as to the precise and equal application of the law in administrative justice.




2. The Supreme Administrative Court shall rule on all challenges to the legality of acts of the Council of Ministers and the ministers, and any other acts envisaged by the law.



Article 126




1. The structure of the prosecution office shall correspond to that of the courts.




2. The Prosecutor General shall oversee the legality and provide methodological guidance to all other prosecutors.



Article 127



Article 128


The investigating magistracy shall be within the system of the judiciary. They shall conduct investigation of criminal cases where it is prescribed by the law.



Article 129




1. Judges, prosecutors, and investigating magistrates shall be appointed, promoted, demoted, transferred and released from office by the Judges Chamber or, respectively, by the Prosecutors Chamber of the Supreme Judicial Council.




2. The Chairman of the Supreme Court of Cassation, the Chairman of the Supreme Administrative Court, and the Prosecutor General shall be appointed and released by the President of the Republic on a motion by the Plenum of the Supreme Judicial Council for a single term of seven years. The President may not refuse to decree any such appointment or release upon a second motion.




3. After completing a fifth year in the office as a judge, prosecutor or investigating magistrate and after appraisal, judges, prosecutors and investigating magistrates shall acquire a tenure status by a decision of the Judges Chamber or, respectively, of the Prosecutors Chamber of the Supreme Judicial Council. They, including the persons covered under Paragraph (2), may be released from office solely upon:







1.
Completion of 65 years of age;






2.
Resignation;






3.
Entry into force of a final sentence imposing imprisonment for an intentional criminal offence;






4.
Permanent de facto inability to perform their duties for more than a year;






5.
Serious infringement or systematic neglect of their official duties, as well as actions undermining the prestige of the Judiciary.






4. In the cases under para 3, item 5, the Chairman of the Supreme Court of Cassation, the Chairman of the Supreme Administrative Court and the Prosecutor General shall be removed from office by the President of the Republic, also upon proposal of one-fourth of the Members of the National Assembly, adopted by a two-thirds majority of the Members of the National Assembly. The President shall not deny the removal upon a repeated proposal.




5. In cases of removal from office under para 3, items 2 and 4, the acquired irremovably shall be restored upon subsequent appointment to the office of a judge, prosecutor or investigating magistrate.




6. The heads of the judicial bodies, except for those referred to in para 2, shall be appointed for a period of 5 years and are eligible for a second mandate.



Article 130




1. The Supreme Judicial Council shall consist of 25 members. Sitting on it ex officio shall be the Chairman of the Supreme Court of Cassation, the Chairman of the Supreme Administrative Court and the Prosecutor General.




2. Eligible for election to the Supreme Judicial Council besides its ex officio members shall be practising lawyers of high professional and moral integrity with at least 15 years of professional experience.




3. Eleven of the members of the Supreme Judicial Council shall be elected by the National Assembly by a majority of two-thirds of the National Representatives, and eleven shall be elected by the judicial authorities. The members of the Supreme Judicial Council shall be elected under the terms established by Article 130a (3) and (4) herein and according to a procedure established by statute.




4. The elected members of the Supreme Judicial Council shall serve terms of five years. They shall not be eligible for immediate re-election.




5. (Revoked - SG 100/2015)




6. (Revoked - SG 100/2015)




7. (Revoked - SG 100/2015)




8. The mandate of an elected member of the Supreme Judicial Council shall expire upon any of the following occurrences:







1.
Resignation;






2.
Final judicial act for a committed crime;






3.
Permanent de facto inability to perform his/her duties for more than one year;






4.
Disciplinary removal from office or deprival from the right to pursue legal profession or activity.






9. In case of termination of the mandate of an elected member of the Supreme Judicial Council, a new member from the same quota shall be elected, who shall hold the office until the expiry of the mandate.



Article 130a




1. The Supreme Judicial Council shall implement the powers thereof through a Plenum, a Judges Chamber and a Prosecutors Chamber.




2. The Plenum shall consist of all members of the Supreme Judicial Council. The Plenum of the Supreme Judicial Council shall perform the following functions:







1.
adopt the draft judiciary budget;






2.
adopt a decision on termination of the credentials of an elective member of the Supreme Judicial Council under the terms established by Article 130 (8) herein;






3.
arrange the continuing education of judges, prosecutors, and investigating magistrates;






4.
addresses organizational matters common to the judiciary;






5.
hear and adopt the annual reports referred to in Item 16 of Article 84 herein;






6.
administrate the corporeal immovables of the judiciary;






7.
make motions to the President of the Republic for the appointment and release of the President of the Supreme Court of Cassation, the President of the Supreme Administrative Court and the Prosecutor General;






8.
implement other powers as well, determined by statute.






3. The Judges Chamber of the Supreme Judicial Council shall consist of 14 members and shall comprise the presidents of the Supreme Court of Cassation and of the Supreme Administrative Court, six members elected directly by the judges, and six members elected by the National Assembly.




4. The Prosecutors Chamber of the Supreme Judicial Council shall consist of 11 members and shall comprise the Prosecutor General, four members elected directly by the prosecutors, one member elected directly by the investigating magistrates, and five members elected by the National Assembly.




5. The chambers, each acting within its professional domain, shall perform the following functions:







1.
appoint, promote, transfer and release from office the judges, prosecutors and investigating magistrates;






2.
periodically appraise the judges, prosecutors, investigating magistrates and the administrative heads in the judicial authorities and address matters concerning the acquisition and restoration of a tenure status;






3.
impose the disciplinary sanctions of demotion and release from office on the judges, prosecutors, investigating magistrates and administrative heads in the judicial authorities;






4.
appoint and release the administrative heads in the judicial authorities;






5.
address matters concerning the organization of the operation of the respective system of judicial authorities;






6.
implement other powers as well, determined by statute.





Article 130b




1. The meetings of the Plenum of the Supreme Judicial Council shall be presided over by the Minister of Justice. The said Minister shall attend in a non-voting capacity.




2. The Judges Chamber of the Supreme Judicial Council shall be chaired by the President of the Supreme Court of Cassation. The Prosecutors Chamber of the Supreme Judicial Council shall be chaired by the Prosecutor General. The Minister of Justice may attend the meetings in a non-voting capacity.




3. The Inspector General may attend the meetings of the Plenum of the Supreme Judicial Council and the meetings of the Judges Chamber and the Prosecutors Chamber of the Supreme Judicial Council in a non- voting capacity.



Article 130c


The Minister of Justice:







1.
shall propose a draft judiciary budget and shall lay the said draft before the Supreme Judicial Council;






2.
(repealed, SG No. 100/2015);






3.
may propose the appointment, promotion, demotion, transfer and release from office of judges, prosecutors and investigating magistrates;






4.
shall participate in the arrangements for the continuing education of judges, prosecutors and investigating magistrates;






5.
(repealed, SG No. 12/2007).





Article 131


(Revoked - SG 100/2015)



Article 132




1. When exercising the judicial function, the judges, prosecutors and investigating magistrates shall bear no civil or criminal liability for their official actions or for the acts rendered by them, except where the act performed constitutes an indictable intentional offence.




2. (Revoked - SG 12/07).




3. (Revoked - SG 12/07).




4. (Revoked - SG 12/07).



Article 132a




1. An Inspectorate shall be established to the Supreme Judicial Council, which shall be composed of a chief inspector and ten inspectors.




2. The chief inspector shall be elected by the National Assembly by a majority of two-thirds of the Members for a term of five years.




3. The inspectors shall be elected by the National Assembly for a term of four years pursuant to the procedure laid down in paragraph 2.




4. The chief inspector and the inspectors may be re-elected, however not for two consecutive mandates.




5. The budget of the Inspectorate shall be adopted by the National Assembly within the frames of the budget of the judiciary.




6. The Inspectorate shall examine the operation of the judicial authorities without affecting the independence of judges, jurors, prosecutors and investigating magistrates in the performance of the functions thereof. The Inspectorate shall conduct checks for integrity and conflict of interest of judges, prosecutors and investigating magistrates, of the financial interest disclosure declarations thereof, as well as for ascertaining any actions damaging the prestige of the judiciary and such violating the independence of judges, prosecutors and investigating magistrates. The Inspector General and the inspectors shall be independent in the performance of the functions thereof and shall be subservient only to the law.




7. The Inspectorate shall act ex officio, on an initiative by the citizens, legal entities or state bodies, including judges, prosecutors and investigating magistrates.




8. The Inspectorate shall submit an annual report on its activity to the Supreme Judicial Council.




9. The Inspectorate shall send signals, proposals and reports to other state bodies, including the competent judiciary bodies. The Inspectorate shall provide public information about its activity.




10. The conditions and procedure applicable to election and removal from office of the chief inspector and the inspectors, as well as the organisation and the activity of the Inspectorate shall be established by law.



Article 133


The organization and the activity of the Supreme Judicial Council, of the courts, the prosecution office and the investigating magistracy, the status of the judges, prosecutors and investigating magistrates, the conditions and the procedure for the appointment and removal from office of judges, court assessors, prosecutors and investigating magistrates and the materialization of their liability shall be established by law.



Article 134




1. The bar shall be free, independent and autonomous. It shall assist citizens and legal entities in the defence of their rights and legitimate interests.




2. The organization and manner of activity of the bar shall be established by law.



Chapter VII. Local Self-Government and Local Administration



Article 135




1. The territory of the Republic of Bulgaria shall be divided into municipalities and regions. The territorial division and the prerogatives of the capital city and the other major cities shall be established by law.




2. Other administrative territorial units and bodies of self government shall be establishable by law.



Article 136




1. A municipality shall be the basic administrative territorial unit at the level of which self-government shall be practiced. Citizens shall participate in the government of the municipality both through their elected bodies of local self government and directly, through a referendum or a general meeting of the populace.




2. The borders of a municipality shall be established following a referendum of the populace.




3. A municipality shall be a legal entity.



Article 137




1. Municipalities shall be free to associate in the solution of common matters.




2. The law shall establish conditions conducive to association among municipalities.



Article 138


The body of local self-government within a municipality shall be a municipal council elected directly by the populace for a term of four years by a procedure envisaged by the law.



Article 139




1. The mayor shall be the executive power within a municipality. He shall be elected for a term of four years by the populace or by the municipal council in a manner established by law.




2. In his activity a mayor shall be guided by the law, the acts of the municipal council and the decisions of the populace.



Article 140


A municipality shall be entitled to own municipal property, which it shall use to the interest of the territorial community.



Article 141




1. A municipality shall have its own budget.




2. A municipality's permanent sources of revenue shall be established by law.




3. The municipal council shall determine the size of local taxes under conditions, by a procedure and within the frames, established by law.




4. The municipal council shall determine the size of local charges by a procedure, established by law.




5. The State shall ensure the normal work of the municipalities through budget appropriations and other means.



Article 142


The region shall be an administrative territorial unit for the conduct of a regional policy, the implementation of state governance on a local level, and the ensuring the concurrance of national and local interests.



Article 143




1. Each region shall be governed by a regional governor aided by a regional administration.




2. A regional governor shall be appointed by the Council of Ministers.




3. The regional governor shall ensure the implementation of the State's policy, the safeguarding of the national interests, law and public order, and shall exercise administrative control.



Article 144


The central bodies of State and their territorial sub divisions shall exercise control over the legality of the acts of the bodies of local government only when authorized to do so by law.



Article 145


A municipal council shall be free to challenge before a court any act which infringes its rights.



Article 146


The organization and the procedures of the bodies of local self-government and local administration shall be established by law.



Chapter VIII. Constitutional Court



Article 147




1. The Constitutional Court shall consist of 12 judges, one third of whom shall be elected by the National Assembly, one third shall be appointed by the President, and one-third shall be elected by a joint meeting of the judges of the Supreme Court of Cassation and the Supreme Administrative Court.




2. The judges of the Constitutional Court shall be elected or appointed for a period of nine years and shall not be eligible for re-election or re-appointment. The make-up of the Constitutional Court shall be renewed every three years from each quota, in a rotation order established by law.




3. The judges of the Constitutional Court shall be lawyers of high professional and moral integrity and with at least fifteen years of professional experience.




4. The judges of the Constitutional Court shall elect by secret ballot a Chairman of the Court for a period of three years.




5. The status of a judge of the Constitutional Court shall be incompatible with a representative mandate, or any state or public post, or membership in a political party or trade union, or with the practicing of a free, commercial, or any other paid occupation.




6. A judge of the Constitutional Court shall enjoy the same immunity as a Member of the National Assembly.



Article 148




1. The mandate of a judge of the Constitutional Court shall expire upon any of the following occurrences:







1.
The expiry of the term of office;






2.
Resignation submitted before the Constitutional Court;






3.
Entry into force of a final sentence imposing imprisonment for an intentional criminal offence;






4.
Permanent de facto inability to perform his duties for more than a year;






5.
Incompatibility with an office or activity referred to in Article 147 para 5.






6.
Death.






2. The Constitutional Court shall lift the immunity of a judge or establish his de facto inability to perform his duties by a secret ballot requiring a majority of at least two-thirds of the votes of all justices.




3. Where the mandate of a Constitutional judge is terminated, a new judge from the same quota shall be appointed or elected within one month.



Article 149




1. The Constitutional Court shall:







1.
Provide binding interpretations of the Constitution;






2.
Rule on constitutionality of the laws and other acts passed by the National Assembly and the acts of the President;






3.
Rule on competence suits between the National Assembly, the President and the Council of Ministers, and between the bodies of local self-government and the central executive branch of government;






4.
Rule on the compatibility between the Constitution and the international treaties concluded by the Republic of Bulgaria prior to their ratification, and on the compatibility of domestic laws with the universally recognized norms of international law and the international treaties to which Bulgaria is a party;






5.
Rule on challenges to the constitutionality of political parties and associations;






6.
Rule on challenges to the legality of the election of the President and Vice President;






7.
Rule on challenges to the legality of an election of a Member of the National Assembly;






8.
Rule on impeachments by the National Assembly against the President or the Vice President.






2. No authority of the Constitutional Court shall be vested or suspended by law.



Article 150




1. The Constitutional Court shall act on an initiative from not fewer than one-fifth of all Members of the National Assembly, the President, the Council of Ministers, the Supreme Court of Cassation, the Supreme Administrative Court or the Prosecutor General. A challenge to competence pursuant to para 1 item 3 of the preceding Article may further be filed by a municipal council.




2. Should it find a discrepancy between law and the Constitution, the Supreme Court of Cassation or the Supreme Administrative Court shall suspend the proceedings on a case and shall refer the matter to the Constitutional Court.




3. The Ombudsman may approach the Constitutional Court with a request for declaring as unconstitutional a law which infringes human rights and freedoms.




4. The Supreme Judicial Council may approach the Constitutional Court with a petition to establish unconstitutionality of any law whereby any rights and freedoms of citizens are violated.



Article 151




1. A ruling of the Constitutional Court shall require a majority of more than half of the votes of all judges.




2. Rulings of the Constitutional Court shall be promulgated in State Gazette within 15 days from the date on which they are issued. A ruling shall come into force three days after its promulgation. Any act found to be unconstitutional shall cease to apply as of the date on which the ruling shall come into force.




3. Any portion of a law which is not ruled unconstitutional shall remain in force.



Article 152


The organization and the manner of proceeding of the Constitutional Court shall be established by law.



Chapter IX. Amendments to the Constitution, Adoption of a New Constitution



Article 153


The National Assembly shall be free to amend all provisions of the Constitution except those within the prerogatives of the Grand National Assembly.



Article 154




1. The initiative to introduce a constitutional amendment bill shall belong to one quarter of the Members of the National Assembly and to the President.




2. An amendment bill shall be debated by the National Assembly not earlier than one month and not later than three months from the date on which it is introduced.



Article 155




1. A constitutional amendment shall require a majority of three quarters of the votes of all Members of the National Assembly in three ballots on three different days.




2. A bill which has received less than three quarters but more than two-thirds of the votes of all Members shall be eligible for reintroduction after not fewer than two months and not more than five months. To be passed at this new reading, the bill shall require a majority of two-thirds of the votes of all Members.



Article 156


An amendment to the Constitution shall be signed and promulgated in State Gazette by the Chairperson of the Grand National Assembly within seven days of being passed.



Article 157


A Grand National Assembly shall consist of 400 Members elected according to the election law in force.



Article 158


A Grand National Assembly shall:







1.
Adopt a new Constitution;






2.
Resolve on any changes in the territory of the Republic of Bulgaria and ratify any international treaty envisaging such a change.






3.
Resolve on any changes in the form of State structure or form of government;






4.
Resolve on any amendment to Article 5 paras 2 and 4 and Article 57 paras 1 and 3 of this Constitution;






5.
Resolve on any amendment to Chapter nine of the Constitution.





Article 159




1. Only the President or at least half of the Members of the Grand National Assembly have the right to introduce an amendment bill pursuant to the preceding Article.




2. The draft of a new constitution or a proposed amendment to the existing Constitution, and any bill to introduce a change in the territory of the country pursuant to Article 158 shall be debated by the National Assembly not earlier than two months and not later than five months from the date on which it is introduced.



Article 160




1. A resolution by the National Assembly announcing elections for a Grand National Assembly shall require a majority of two-thirds of the votes of all Members.




2. The President shall schedule the elections for a Grand National Assembly within three months of the National Assembly's resolution being passed.




3. The mandate of the National Assembly shall expire with the holding of the elections for a Grand National Assembly.



Article 161


To pass a bill, the Grand National Assembly shall require a majority of two-thirds of the votes of all Members, in three ballots on three different days.



Article 162




1. A Grand National Assembly shall resolve only on the constitutional amendment bills for which it has been elected.




2. In an emergency, a Grand National Assembly shall further perform the functions of a National Assembly.




3. The prerogatives of a Grand National Assembly shall expire after it resolves on all matters for which it has been elected. The President shall then schedule elections by a procedure established by law.



Article 163


An Act of the Grand National Assembly shall be signed and promulgated in State Gazette by the Assembly's Chairperson within seven days of it being passed.



Chapter X. Coat of Arms, Seal, Flag, Anthem, Capital



Article 164


The coat of arms of the Republic of Bulgaria shall depict a gold lion rampant on a dark gules shield.



Article 165


The state seal shall depict the coat of arms of the Republic of Bulgaria.



Article 166


The flag of the Republic of Bulgaria shall be a tricolor: white, green, and red from top, placed horizontally.



Article 167


The rules for the placing of the state seal and the raising of the national flag shall be established by law.



Article 168


The National Anthem of the Republic of Bulgaria shall be the song "Mila Rodino".



Article 169


The Republic of Bulgaria shall have for its capital the City of Sofia.



Transitional and Concluding Provisions



Article 1




1. The Grand National Assembly shall dissolve itself after the adoption of the Constitution.




2. The Grand National Assembly shall continue to function as a National Assembly until the election of a new National Assembly. Within this term, it shall pass bills for the election of a new National Assembly, a President, bodies of local self government, and other bills. The Constitutional Court and the Supreme Judicial Council shall be established within the same term.




3. The Members of the National Assembly, the President, the Vice President and the members of the Council of Ministers shall swear the oath established by this Constitution at the first session of the National Assembly following the coming into force of this Constitution.



Article 2


Pending the election of a Supreme Court of Cassation and a Supreme Administrative Court, their prerogatives pursuant to Article 130 para 3 and Article 147 para 1 of the Constitution shall be exercised by the Supreme Court of the Republic of Bulgaria.



Article 3




1. The provisions of the existing laws shall be applicable on condition that they do not contravene the Constitution.




2. Within a year from this Constitution's coming into force, the National Assembly shall rescind those provisions of the existing laws which have not been rescinded by virtue of the direct force of the Constitution pursuant to its Article 5 para 2.




3. The laws required expressly by this Constitution shall be passed by the National Assembly within three years.



Article 4


The organization of the judiciary established by the Constitution shall come into force following the passing of the new structural and procedural laws within the term established by para 2 of Article 3.



Article 5


Judges, prosecutors and investigating magistrates shall become irremovable if within three months of its formation the Supreme Judicial Council does not rule that they lack the necessary professional merits.



Article 6


Pending the passing of new legislation concerning Bulgarian National Television, Bulgarian National Radio and the Bulgarian News Agency, the National Assembly shall practise the prerogatives vested in the Grand National Assembly with respect to these national institutions.



Article 7




1. Elections for a National Assembly and bodies of local self-government shall be held within three months of the self-dissolution of the Grand National Assembly. The date of the elections shall be scheduled by the President in accordance with his prerogatives pursuant to Article 98 item 1 of the Constitution.




2. The elections for a President and a Vice President shall be held within three months after the elections for a National Assembly.




3. Pending the election of a President and a Vice President, their functions established by this Constitution shall be performed by the Chairman (President) and the Vice Chairman (Vice President).



Article 8


The government shall continue to perform its functions pursuant to this Constitution until the formation of a new government.



Article 9


This Constitution shall enter into force on the day on which it is promulgated in State Gazette by the Chairperson of the Grand National Assembly, and shall supersede the Constitution of the Republic of Bulgaria adopted on May 18th, 1971



Transitional and Concluding Provisions. to the Act to Amend and Supplement the Constitution of the Republic of Bulgaria



Article 4




1. Within three months of the entry into force of the Law amending and supplementing the Constitution of the Republic of Bulgaria, the National Assembly shall pass the laws connected with the implementation of these amendments and supplements.




2. Within three months of the entry into force of Article 1, item 3, the Supreme Judicial Council shall appoint the heads of the judicial bodies.



Article 5


The heads of the judicial bodies who, until the entry into force of this Law, have occupied the respective administrative position for more than 5 years, may be appointed to the same position for only one more mandate.



Article 6


The judges, prosecutors and investigating magistrates who by the time of entry into force of this Law have not completed the 3-year term of office on the respective position, shall become irremovable under the terms of Article 1, item 1, of this Law.



Article 7


Article 1, item 3, shall enter into force as of 1 January 2004.



Final Provisions



Article 7


Article 2 shall enter into force as of the date of entry into force of the Treaty concerning the Accession of the Republic of Bulgaria to the European Union and shall not apply to international treaties found.



Final Provisions. to the Act to Amend and Supplement the Constitution of the Republic of Bulgaria



Article 12


The National Assembly shall pass the laws referring to the application of these amendments and supplements, within one year following the entry into force of the Law Amending and Supplementing the Constitution of the Republic of Bulgaria.



Article 13


Paragraphs 1 and 2 shall enter into force from 1 January 2008.



Transitional and Final Provisions. to the Act to Amend and Supplement the Constitution of the Republic of Bulgaria



Article 9


Within three months after the entry into force of this Act, the National Assembly shall adopt the laws which concern the application of Articles 130a and 130b of the Constitution of the Republic of Bulgaria.



Article 10


The elective members of the Supreme Judicial Council by the date of entry into force of this Act shall serve for the remainder of the term of office thereof.



Article 11




1. Within one month after the entry into force of the laws which concern the application of Articles 130a and 130b [of the Constitution of the Republic of Bulgaria], the Supreme Judicial Council shall allocate the members of the Council elected by the National Assembly to the Judges Chambers and the Prosecutors Chamber of the Supreme Judicial Council.




2. In case the Supreme Judicial Council fails to allocate the members of the Council elected by the National Assembly to the Judges Chambers and the Prosecutors Chamber within the time limit referred to in Paragraph (1), the National Assembly shall allocate the said members by a resolution.

